                  Case 3:20-cv-06731-VC Document 12 Filed 03/05/21 Page 1 of 2



1    STEPHANIE HINDS
     Acting United States Attorney
2    DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
3    Social Security Administration
     ANNABELLE J. YANG
4    Special Assistant United States Attorney
            160 Spear Street, Suite 800
5           San Francisco, California 94105
            Telephone: (415) 977-8946
6           Facsimile: (415) 744-0134
            E-Mail: annabelle.yang@ssa.gov
7
     Attorneys for Defendant
8
9
                                     UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
12                                       SAN FRANCISCO DIVISION

13   GEORGE ROBINSON,                                    )   CIVIL NO 3:20-cv-06731-VC
         Plaintiff,                                      )
14                                                       )   STIPULATION AND [PROPOSED]
15          vs.                                          )   ORDER FOR VOLUNTARY
                                                         )   REMAND PURSUANT TO
16   ANDREW SAUL,                                        )   SENTENCE FOUR OF 42 U.S.C.
     Commissioner of Social Security,                    )   § 405(g)
17        Defendant.                                     )
                                                         )
18
                                                         )
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned attorneys,
21
22   and with the approval of this Court, that the Commissioner of Social Security has agreed to a voluntary

23   remand of this case for further administrative action pursuant to sentence four of 42 U.S.C. § 405(g).

24          Upon remand, the Appeals Council will remand this case to an Administrative Law Judge (ALJ)
25   and instruct him or her to further evaluate Plaintiff’s subjective symptom testimony. If warranted, the
26
     ALJ will then take any further action deemed necessary to develop the record and issue a new decision.
27
28
                                                         1
Case 3:20-cv-06731-VC Document 12 Filed 03/05/21 Page 2 of 2
